      Case 3:20-cv-00027-DHB-BKE Document 12 Filed 06/02/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

FRANK PARRISH,                     )
                                   )
          Plaintiff,               )
                                   )
     v.                            )                      CV 320-027
                                   )
ANTOINE CALDWELL, Warden; COUNTY )
OF JOHNSON; KENNETH COWEN; and     )
DEPARTMENT OF CORRECTION,          )
                                   )
          Defendants.              )
                              _________

                                         ORDER
                                         _________

       Before the Court is Plaintiff’s motion for copies of his pleadings. (Doc. no. 11.)

Initially, “if a litigant seeks judicial action of any sort . . . it must be contained within a

motion arising from a properly filed lawsuit.” In re Unsolicited Letters to Federal Judges,

120 F. Supp. 2d 1073, 1074 (S.D. Ga. 2000). It may not be requested in a personal letter. Id.

Thus, should Plaintiff seek any future relief from this Court, he must file a properly

captioned motion. He may not simply write letters to the Court or Clerk of Court as he did

here. In the future, the Court will direct the Clerk to return Plaintiff’s letters without

docketing them.

       Further, Plaintiff is not entitled to free copies of legal documents. Wanninger v.

Davenport, 697 F.2d 992, 994 (11th Cir. 1983) (“A prisoner’s right of access to the court

does not include the right of free unlimited access to a photocopying machine . . . .”); see

also Jackson v. Florida Dep’t of Fin. Servs., 479 F. App’x 289, 292-93 (11th Cir. 2012)
      Case 3:20-cv-00027-DHB-BKE Document 12 Filed 06/02/20 Page 2 of 2




(“This Court has never held that a prisoner’s right of access to the courts entitles a prisoner-

plaintiff, even one proceeding in forma pauperis, to free copies of court documents,

including his own pleadings.”). Thus, the Court DENIES Plaintiff’s motion. (Doc. no. 11.)

       SO ORDERED this 2nd day of June, 2020, at Augusta, Georgia.




                                                2
